DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2019, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-10 are pending and are rejected under 35 U.S.C. § 101.
Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Claims 2 and 5-6 are rejected under 35 U.S.C. § 103.
Claim 6 is rejected under 35 U.S.C. § 112(b) (or 35 U.S.C. § 112 (pre-AIA ), second paragraph).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 6 contains the limitation “wherein the second statistical information is a mean value of the plurality of pieces of statistical information.”  There are multiple and distinct instances of “statistical information” (i.e., first statistical information obtained from first output data and statistical information related to second output data) referred to in the parent claim (claim 1).  As currently written, it is unclear which “statistical information” in claim 1 is being referenced as being used to calculate the mean value.  For examination purposes, the broadest reasonable interpretation will be used (i.e., determination of a mean value for a plurality of data).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to performing statistical/mathematical calculations without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-8 describe a system, claim 9 describes a method, and claim 10 describes a computer program product, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-8
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “calculate a degree of abnormality indicating at least one of a degree of change in statistical information of the plurality of pieces of second output data with respect to the first statistical information, or another degree of change in the statistical information of the plurality of pieces of second output data with respect to second statistical information that is calculated from a plurality of pieces of statistical information including the first statistical information;” and “determine whether or not there is an occurrence of an abnormality in the learning model, based on the degree of abnormality.”  
Claims 4-8 describe further statistical calculations performed relating to determining whether an abnormality occurred specified in claim 1.  
As explained in the October 2019 Update to the 2019 PEG, when determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), consideration must be given as to whether a claim recites a mathematical concept or merely includes limitations that are based on or involve a mathematical concept.  In claim 1, the limitations describe performing statistical/mathematical calculations (i.e., calculation of degree of abnormality) to determine if there is an abnormality.  In claims 4-8, the limitations describe performing various types of statistical/mathematical calculations (i.e., calculation of probability, standard deviation, Euclidean distance, etc.) and evaluations (i.e., comparison to a threshold) as ways for implementing or manipulating the identified mathematical concepts in claim 1.
If a claim limitation, under its broadest reasonable interpretation, describes the performance of mathematical calculations (even if a formula is not recited in the claim), then it falls within the “Mathematical Concepts” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, claims 1 and 4-8 each recite an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 contains the additional limitation of “storage configured to store at least a plurality of pieces of first output data that are obtained by inputting first input data in a learning model that is learned, or first statistical information that is obtained from the plurality of pieces of first output data.”  This limitation is written in a generic manner and is equivalent to storing and retrieving information in persistent memory (or similar storage), which has been recognized 
Claim 1 further recites the limitation of “one or more processors” to perform the calculations.
Even if the described methods are implemented on a computer, there is no indication that the combination of elements in the claim solves any particular technological problem other than merely taking advantage of the inherent advantages of using existing computer technology in its ordinary, off-the-shelf capacity to apply the identified judicial exceptions.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The “one or more processors” cited in the claim is described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  This limitation can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

Claim 1-3 and 8 recite limitations indicating the use of a “learning model” to perform the calculations.  Claim 3 further indicates the use of a neural network.
The specification of a “learning model” and “neural network” merely indicates the use of machine learning and the training of a machine learning model without any specification of details in the claims, other than using a certain type of data, pertaining to how the machine learning model is trained and/or how the actual machine learning is performed.  Such details 
Claim 1 further recites the limitation to “output information indicating the occurrence of the abnormality, in a case where the occurrence of the abnormality is determined.”  This limitation describes insignificant extra-solution activity pertaining to providing analysis results without providing any details regarding a specific problem being solved or specific remedial actions being taken.  As such, these limitations do not integrate the abstract idea(s) into a practical application.
Claim 2 further contains the limitations “wherein the processors extract, in the case where the occurrence of the abnormality is determined, abnormal data that is at least one piece of the plurality of pieces of second output data that is cause of the abnormality, among the plurality of pieces of second output data, and output information indicating how the abnormal data was processed by the learning model.”  These limitations describe data gathering in a generic manner and, as such, represent insignificant extra-solution activity and do not integrate the identified abstract idea(s) into a practical application.
Claims 4-7 describe further details regarding the data and/or statistical/mathematical calculations.  These claims contain no additional elements which would integrate the abstract idea(s) into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the identified abstract idea(s).

Step 2B: Do the Claims Provide an Inventive Concept?
When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.   In the instant case, as detailed in the analysis for Step 2A-Prong 2, claims 1-3 and 8 contain additional elements which require evaluation as to whether they provide an inventive concept to the identified abstract idea.  
Regarding claim 1, the processors and data storage devices recited in the claim describe a generic computer processor and/or computer components at a high level and do not represent “significantly more” than the judicial exception.  Further, as indicated in the Step 2A-Prong 2 analysis, the limitation for storing data is written in a generic manner and is equivalent to storing and retrieving information in persistent memory (or similar storage), which has been recognized by the courts as being well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP Section 2106.05(d)(II)(iv)).  Therefore, the limitation recites no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.
Claims 1-3 and 8 all recite limitations that reference the use of machine learning and a machine learning model.  Claim 3 also references a neural network.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, the limitations, as currently written, describe the machine learning model as merely a “black box” to be trained.  There is no indication that the combination of elements solves a technological problem other than merely taking advantage of the inherent advantages of using existing artificial intelligence technology (i.e., machine learning) in its ordinary, off-the-shelf capacity to apply the identified judicial exception.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component, or utilizing generic artificial intelligence technology to apply the identified judicial exception, does not describe an inventive concept.
Further regarding claims 1 and 2, the limitations pertaining to output of analysis results and/or extraction of abnormal data describe insignificant extra-solution activity.  As discussed above in the Step 2A - Prong 2 analysis regarding integration of the abstract idea into a practical application, since no details are provided in the claims regarding how the results are output or what is done with the outputted results, these additional elements amount to no more than mere instructions to apply the judicial exception using what amounts to a generic computer processor or components.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Claims 4-7 describe further details regarding the data and/or statistical/mathematical calculations.  These claims contain no additional elements that would amount to significantly more than the abstract ideas defined in the independent claim.

Conclusion
In light of the above, the limitations in claims 1-8 recite and are directed to abstract ideas and recite no additional elements that would amount to significantly more than the identified abstract idea(s).  Claims 1-8 are therefore not patent eligible.

Step 2 Analysis for Claim 9
	Claim 9 contains limitations for a method which are similar to the limitations for the system specified in claim 1.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claim 9 is similar to that presented above for claim 1.

Conclusion
In light of the above, the limitations in claim 9 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 9 is therefore not patent eligible.

Step 2 Analysis for Claim 10
	Claim 10 contains limitations for a computer program product which are similar to the limitations for the system specified in claim 1.  As such, the analysis under Step 2A – Prong 1, Step 2A – Prong 2, and Step 2B for claim 10 is similar to that presented above for claim 1.

Conclusion
In light of the above, the limitations in claim 9 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claim 10 is therefore not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, and 7-10

Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) as being anticipated by Maruchi et al. (U.S. Patent Publication No. 2019/0012553).

Claims 1, 3-4, and 7-8
Regarding claim 1, Maruchi discloses: 
A monitoring system comprising: 
storage configured to store at least a plurality of pieces of first output data that are obtained by inputting first input data in a learning model that is learned, or first statistical information that is obtained from the plurality of pieces of first output data (Maruchi: Figures 1 and 21; ¶ [0036]-[0037] and ¶ [0045] (databases used to store measured data); ¶ [0164] (main and external storage devices));
one or more processors (Maruchi: Figure 21; ¶ [0164]) configured to:
sample data used in anomaly detection model)); 
calculate a degree of abnormality indicating at least one of a degree of change in statistical information of the plurality of pieces of second output data with respect to the first statistical information, or another degree of change in the statistical information of the plurality of pieces of second output data with respect to second statistical information that is calculated from a plurality of pieces of statistical information including the first statistical information (Maruchi: ¶ [0122]-[0125] (calculation of anomaly degree)); 
determine whether or not there is an occurrence of an abnormality in the learning model, based on the degree of abnormality (Maruchi: ¶ [0122]-[0125] (determine if diagnosis target is anomalous based on anomaly degree)); and 
output information indicating the occurrence of the abnormality, in a case where the occurrence of the abnormality is determined (Maruchi: ¶ [0167]-[0170] (display, store, and/or communicate information and data output from the diagnostic device)).

Regarding claim 3, Maruchi discloses:
The monitoring system according to claim 1, wherein the learning model is a neural network (Maruchi: ¶ [0107] (anomaly detection model can be generated using neural network)).

Regarding claim 4, Maruchi discloses:
factor classification model estimates probability of each factor)).

Regarding claim 7, Maruchi discloses: 
The monitoring system according to claim 1, wherein the degree of change in the statistical information of the plurality of pieces of second output data with respect to the first statistical information is a Mahalanobis Distance or a Euclidean distance (Maruchi: ¶ [0069] (use of Euclidean distance or other distance scale to determine validity of diagnosis result)).

Regarding claim 8, Maruchi discloses: 
The monitoring system according to claim 1, wherein the processors determine there is the occurrence of the abnormality in the learning model when the degree of abnormality exceeds a threshold (Maruchi: ¶ [0105] (anomaly occurs to the diagnosis target system when the anomaly degree exceeds a threshold)).

Claim 9
Claim 9 contains limitations for a method which are similar to the limitations for the system described in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) for the same reasons as detailed above.

Claim 10
Claim 10 contains limitations for a computer program product which are similar to the limitations for the system described in claim 1, and is rejected under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2) for the same reasons as detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Maruchi et al. (U.S. Patent Publication No. 2019/0012553) in view of Miller et al. (U.S. Patent Publication No. 2007/0028219).

Regarding claim 2, Maruchi does not explicitly disclose, but Miller teaches:
The monitoring system according to claim 1, wherein the processors extract, in the case where the occurrence of the abnormality is determined, abnormal data that is at least one piece of the plurality of pieces of second output data that is cause of the abnormality, among the plurality 

	Miller teaches a learning model-based lifecycle system which includes anomaly detection and a root cause identification tool to determine potential root causes for detected anomalies (Miller: Figure 3; ¶ [0073]-[0077]; ¶ [0090]-[0091]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a root cause identification tool such as taught by Miller in conjunction with the machine learning-based diagnostic device taught by Maruchi.  One of ordinary skill would be motivated to do so in order to provide real-time feedback and learning in a real-time environment (Miller: ¶ [0091]).
	
Claims 5-6
Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Maruchi et al. (U.S. Patent Publication No. 2019/0012553) in view of Maruyama (U.S. Patent Publication No. 2020/0333777).

Claim 5
Regarding claim 5, Maruchi discloses:
The monitoring system according to claim 1, wherein the first statistical information is an arithmetic mean, a standard deviation, a median value, or a variance of the plurality of pieces of first output data (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).



Claim 6
Regarding claim 6, Maruchi does not explicitly disclose, but Maruyama teaches: 
The monitoring system according to claim 1, wherein the second statistical information is a mean value of the plurality of pieces of statistical information (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).

Maruchi teaches evaluating the degree of deviation of anomalous sample data compared to normal data (Maruchi: ¶ [0122]), but does not explicitly teach determining the mean value of the data.  Maruyama teaches an abnormality detection method which includes calculating a “summary value” (i.e., a mean value and/or variation (such as standard deviation) for observation values (Maruyama: ¶ [0053]; ¶ [0071]; ¶ [0121]-[0122]).  It would have been obvious to one of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113